UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6372



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TODD BRADLEY GRAY,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CR-02-72; CA-04-7-4)


Submitted: June 15, 2006                       Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Todd Bradley Gray, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Todd Bradley Gray seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion and

subsequent motion for reconsideration and motion to amend.       An

order denying a § 2255 motion is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Gray has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.   We deny Gray’s motion to be

released on his own recognizance.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED


                               - 2 -